Citation Nr: 1528473	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-09 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 50 percent for a mood disorder.

2.  Entitlement to an initial evaluation higher than 10 percent for a left knee disability.

3.  Entitlement to an initial evaluation higher than of 10 percent for a right knee disability.

4.  Entitlement to an initial evaluation higher than of 10 percent for right hip strain.

5.  Entitlement to an initial evaluation higher than 0 percent for bilateral hearing loss.

6.  Entitlement to an initial evaluation higher than 10 percent for scars of the left groin, left thigh, and penis.

7.  Entitlement to an evaluation higher than 10 percent for deep laceration of the left groin and penis with limited left hip abduction.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for sciatica, secondary to deep laceration of the left groin and penis with limited left hip abduction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of whether there is clear and unmistakable error in a March 19, 1982 Board decision that denied an increased rating higher than 10 percent for deep laceration of the left groin and penis without assigning separate ratings for scarring, penile deformity, and left hip disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2009, the RO denied service connection for a back disability, and entitlement to an increased rating higher than 10 percent for the left thigh disability.  The RO denied service connection for sciatica in October 2009.  In October 2010, the RO, in pertinent part, granted service connection for a mood disorder, assigning an initial 30 percent rating; bilateral knee strain assigning two 10 percent ratings each; right hip strain, assigning a 10 percent rating; left groin, thigh, and penis scars, assigning a 10 percent rating; and bilateral hearing loss, assigning a 0 percent rating.  All ratings were effective January 7, 2010.  In April 2011, the RO granted an increased rating of 50 percent for the mood disorder, effective November 5, 2010.  The RO denied entitlement to a TDIU in July 2011.  In August 2013, the RO granted an increased rating of 50 percent for a mood disorder, effective January 7, 2010.

 In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The issues of service connection for a back disability and sciatica, increased ratings for deep laceration of the left groin and penis, mood disorder, right hip strain, scars to the left groin, thigh, and penis, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2014 Board hearing, the Veteran testified that he intended to withdraw from appellate review the issues of entitlement to a rating in excess of 10 percent for a right knee disability; entitlement to a rating in excess of 10 percent for a left knee disability; and entitlement to a compensable rating for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 10 percent for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an increased rating higher than 0 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran testified at the June 2014 Board hearing that he wished to withdraw the increased rating claims for a bilateral knee disability and a hearing loss disability.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to these issues on appeal. 

Because the Veteran has withdrawn his appeal as to his claim for an increased rating higher than 10 percent each for bilateral knee disabilities, and a compensable rating for a bilateral hearing loss disability, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a left knee disability is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability is dismissed.

Entitlement to an initial evaluation higher than 0 percent for bilateral hearing loss is dismissed.




REMAND

Given the rather complex nature of the disabilities on appeal, a review of the Veteran's history is in order.  The Veteran was in a motorcycle accident in service in June 1979 in which he sustained a pubic diastasis with sacroiliac joint disruption of the left side and laceration to the left groin, which involved the bulbocavernosus and adductor musculature.  See March 1980 Medical Board summary.  Physical Evaluation Board proceedings dated in May 1980 note that the Veteran was diagnosed with left hemipelvis instability, rated equivalent to lumbosacral strain, severe.  The Veteran was medically discharged effective February 1980.  His discharge examination noted that the Veteran had left hemipelvis instability, in addition to severe sexual dysfunction and left leg atrophy, in pertinent part.  A February 1980 clinical record noted that the Veteran had possible neurological damage to his penis and sphincter.  On a May 1980 rebuttal statement to the Medical Evaluation Board, the Veteran noted that he was having constant pain and weakness in his left leg and was required to wear a body brace, but that there was nothing mentioned in the Medical Board as to how long he would be required to wear the brace.

In June 1980, prior to his separation from service, the Veteran filed a service connection claim for, in pertinent part, left hemipelvis instability, symptomatic severe; sexual dysfunction with prostatitis; and left leg atrophy.  In July 1980, right after discharge, the Veteran filed another service connection claim, referring to the March 1980 Medical Board for the disabilities claimed.  The Veteran underwent a VA examination in August 1980, which noted complaints of pain in the leg and left side of the lower back and thigh.  Physical examination showed a scar on the penis and left thigh. Hip abduction on the left was limited to 30 degrees; and left hip flexion was limited to 80 degrees.  The diagnosis was residuals of laceration to the left groin, muscle group 15; and mild chronic lumbar strain.

A November 1980 orthopedic examination also noted impressions of residuals of laceration involving the left groin, with injury to muscle group 15; instability of the left sacroiliac joint by history, not demonstrated on present examination; and chronic lumbar strain, mild.

In a March 1981 rating decision, the RO granted service connection for deep laceration of the left groin and penis with limited left hip abduction and assigned a 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5315, muscle group XV, which, in pertinent part, addresses adduction and flexion of the hip.  He was denied service connection for left leg atrophy, as it was not found on the last examination.  The Veteran appealed the rating decision to the Board, which in March 1982, inter alia, denied an increased rating higher than 10 percent for deep laceration of the left groin and penis with limited hip abduction.

The present appeal stems, in part, from an October 2008 claim filed via a Report of Contact, which noted that the Veteran wished to file, in pertinent part, an increased rating claim for pelvic laceration and service connection for a back condition.  In a January 2010 statement the Veteran also asserted, via his representative, that he was unemployable due to his service-connected disabilities and wanted separate ratings for pain and limitations in his left hip, scars on the left groin and penis, muscle injury to groups XVI, XIII, and XIV, and erectile dysfunction, (as noted on a December 2008 QTC examination report).

The RO denied an increased rating for laceration to the left thigh and service connection for a back disability in a March 2009 rating decision.  The RO also denied service connection for a back disability and sciatica in an October 2009 rating decision.  The Veteran appealed these rating decisions.

In an October 2010 rating decision the RO granted service connection for erectile dysfunction, scars of the left groin, thigh, and penis, special monthly compensation for loss of use of creative organ (erectile dysfunction), tinnitus, bilateral hearing loss, and disabilities of the bilateral knees and right hip.  The RO also denied entitlement to a TDIU in July 2011, on the basis that vocational rehabilitation had indicated that they were trying to get employment for the Veteran.  The Veteran limited his appeal to the issues of an increased rating for a mood disorder, bilateral knee disability, right hip disability, left groin, thigh, and penis scar, bilateral hearing loss, and a TDIU.  However, as noted above, he later withdrew the increased rating claims for a bilateral knee disability and bilateral hearing loss.

Review of the record shows that the claims are not ready for adjudication.

First, the record shows that the Veteran applied for vocational rehabilitation and was granted benefits and that efforts were being made to find him a job, as of July 2011.  The Veteran's vocational rehabilitation file should be obtained so that all relevant information can be reviewed, particularly as it relates to the Veteran's claim for a TDIU.

Similarly, the record shows that the Veteran was granted Social Security Administration (SSA) disability benefits in May 2012, in part, due to back and leg pain, effective in June 2007.  While the decision is of record, the supporting documentation, which was used as the basis for the decision should be obtained.

With respect to the specific claims, regarding the service connection claim for a back disability and sciatica, the Veteran testified that he should be granted service connection, as the service treatment records noted that he was wearing a back brace in 1980; and the November 1980 VA examination noted chronic lumbar strain, a few months after the Veteran's discharge from service.  While the Veteran acknowledged that he had a work-related injury in 2007, from 1980 to 2007 he had about three to four back braces issued from VA; and also had private treatment for the back.  

The Veteran has never been afforded an examination to address whether his present back disability and/ or sciatica is related to his military service, or secondarily related to the service-connected left thigh/hip/groin disability.  This should be remedied on remand.

Regarding the increased rating claim for a mood disorder, the Veteran was last evaluated for this disability in November 2010.  The Veteran testified at the June 2014 Board hearing that his medication that he took for his psychiatric disorder made it so that he could not go out or work.  While the November 2010 VA examination noted the Veteran's assertions of being unemployable and socially isolated as a result of his psychiatric disorder, the examiner at that time indicated that the Veteran would have difficulty maintaining a job due to irritability, anxiety, and depression (not that he was precluded from doing so).  As the severity of the Veteran's psychiatric disorder has possibly worsened since he was last evaluated more than four years ago, another examination addressing the present severity of the Veteran's mood disorder is in order.

With respect to the issue of entitlement to a TDIU, there has never been a clear opinion provided.  See e.g., November 2010 general VA examination finding that the effect of the Veteran's condition on his usual occupation is "significant," and that he had to stop working secondary to his "health problems."  This must be remedied on remand, as well.

Regarding the increased rating claim for the deep laceration of the left groin and penis with limited left hip abduction, the Veteran should be provided a comprehensive muscle examination and orthopedic examination to determine the appropriate disability rating for this disability.  Given that the case must be returned for the foregoing reasons, examinations also should be provided to address the right hip disability and the scars on the left thigh and penis to determine if there has been any increase in severity since they were last evaluated in November 2010.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Atlanta dated from 1980 to 2007 pertaining to the back, as well as any pertinent treatment records pertaining to the back, bilateral hips/ thighs, or psychiatric treatment dated since March 2014.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Ask the Veteran to identify any further private treatment he has received for the disabilities on appeal and sign the proper release for the records, including any records from "Health Work" dated from 1980 to 2007 for the back, as noted during his Board hearing.  If the Veteran complies with the RO's request, make efforts to obtain any relevant information identified.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

3.  Make arrangements to obtain the Veteran's vocational rehabilitation file.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

4.  Make arrangements to obtain copies of the supporting documents used to grant SSA disability benefits in May 2012.  If efforts to obtain the records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning the claim.

5.  Thereafter, schedule the Veteran for the appropriate examination for an opinion as to the etiology of the Veteran's back and sciatica disorders.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present low back disability and/ or sciatica had its clinical onset during active service or is related to any in-service disease, event, or injury, including the motorcycle accident.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records showing that the Veteran was in a motorcycle accident in June 1979 and sustained a pubic diastasis with sacroiliac joint disruption of the left side and laceration to the left groin, which involved the bulbocavernosus and adductor musculature.  See March 1980 Medical Board summary.  

(b)  a physical evaluation board proceedings dated in May 1980 noted that the Veteran was diagnosed with left hemipelvis instability, rated equivalent to lumbosacral strain, severe.  

(c)  On a May 1980 rebuttal statement to the medical evaluation board, the Veteran noted that he was having constant pain and weakness in his left leg and was required to wear a body brace.

(d)  One month after service, a VA examination in August 1980, which noted complaints of pain in the leg and left side of the lower back and thigh.  The diagnosis included mild chronic lumbar strain. 

(e)  A November 1980 orthopedic examination also noted an impression of chronic lumbar strain, mild.

(f)  any additional medical evidence added to the record for the time period from 1980 to 2007.

(g) information pertaining to the Veteran's work injury in June 2007; and

(h) the Veteran's lay statements regarding any continued symptoms in his back including his sciatica since 1980.

The examiner also should state whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of a back disability and/ or sciatica was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected deep laceration of the left groin and penis or any other service-connected disability.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his mood disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected mood disorder, in accordance with the rating criteria specified at 38 C.F.R. § 4.130 , Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to the occupational impairment caused by the Veteran's service-connected psychiatric disability.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

7.  Schedule the Veteran for an appropriate VA examination of his left and right hips.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected bilateral hip disabilities.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the hips, specifically noting whether - upon repetitive motion of the either hip - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the hips are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the bilateral hips, and if so, the degree of ankylosis including whether it is favorable or unfavorable.

(c)  State whether there is flail joint of the hip.

(d)  State whether there is any impairment of the femur with fracture of the shaft or anatomical neck with malunion and slight knee or hip disability; moderate knee or hip disability; or marked knee or hip disability; or fracture of the surgical neck with false joint; or nonunion of the femur with or without loose motion (and state whether or not weightbearing is preserved with aid of brace). 

(e)  Describe whether there is any impairment associated with the scarring of the left hip, thigh, and penis, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(f)  Identify any neurological pathology related to the service-connected left hip and thigh disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

(g)  Provide an opinion as to the impact of the Veteran's service-connected bilateral hip, scar, and any residual neurological disabilities on his ability to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Thereafter, schedule the Veteran for the appropriate VA examination to address any muscle impairment associated with the deep laceration of the left groin and penis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected deep laceration of the left groin and penis, to include identifying the affected muscle group(s).

Then the examiner also should provide an opinion on the following:

(a)  State whether the Veteran has indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and whether tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(b)  State whether the Veteran has ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

(c)  Also state whether there is x-ray evidence of foreign bodies indicating intermuscular trauma; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(d)  State whether there is diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle following simple piercing by a projectile.

(e)  Provide an opinion as to the impact of the Veteran's service-connected deep laceration of the left groin and penis on his ability to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  Schedule the Veteran for an appropriate VA examination to address the Veteran's TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

The examiner should provide an opinion with respect to the nature and degree of occupational impairment the Veteran has due to his service-connected disabilities (i.e., mood disorder, mitral valve prolapse, erectile dysfunction, deep laceration to the left groin and penis with limited left hip abduction, bilateral knee strain, right hip strain, bilateral tinnitus, scars of the left groin, thigh, and penis, and bilateral hearing loss).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

10.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

11.  Finally, readjudicate the claim on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


